Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US Pub.2009/0180816).
Regarding claim 1, Sato et al. (US Pub.2009/0180816) teach a powder container case (fig.3) comprising: a first member (fig.4, #200) and a second member (fig.4, #100) joined to form an edge portion of a case opening (fig.3&4,#200 and #100 join to form opening toward #63); a main joint disposed between the first member and the second member (fig.5, #113; para.0053), the main joint having an end portion at the edge portion of the case opening (fig.5, where #113 meets #112); and an additional joint disposed adjacent to the end portion of the main joint (fig.5, #112).
Regarding claim 2, Sato et al. (US Pub.2009/0180816) teach a powder container case wherein the additional joint includes an end portion at a position different from the end portion of the main joint at the edge portion of the case opening (fig.5, #112 has an end adjacent to #102).
Regarding claim 3, Sato et al. (US Pub.2009/0180816) teach a powder container case wherein the additional joint extends parallel to the edge portion of the case opening (see fig.5, #112 vs. edge #102).
Regarding claim 5, Sato et al. (US Pub.2009/0180816) teach a powder container case wherein the first member (fig.6) includes a first-member opening that opens in a direction different from a direction in which the case opening opens (fig.6, defined by #205A, #205B, #205C), wherein the first-member opening shares one side with the case opening (fig.6, fourth side of opening defined by #205A-C is shared with opening that faces #63), and wherein the second member covers the first-member opening (see fig.3&4).
Regarding claim 6, Sato et al. (US Pub.2009/0180816) teach a powder container case wherein the additional joint is disposed at a position away from the main joint with respect to an edge of the first-member opening (fig.5, #112 adjacent to #102 is away from portion #113).
Regarding claim 8, Sato et al. (US Pub.2009/0180816) teach a powder container case wherein the end portion of the main joint is visible between the first member and the second member joined (fig.7, see arrow lines near left #103 that indicate cross-section; para.0019; fig.8A&B, #112 and thus end of #113 visible).
Regarding claim 9, Sato et al. (US Pub.2009/0180816) teach a powder container case wherein the main joint is a welded joint (para.0053).
Regarding claim 10, Sato et al. (US Pub.2009/0180816) teach a powder container case further comprising a seal on the edge portion of the case opening at which the end portion of the joint is located (fig.7, #400), wherein the seal covers the end portion and contacts the first member and the second member (para.0062).
Regarding claim 11, Sato et al. (US Pub.2009/0180816) teach a developing device (fig.3) comprising: a developer bearer (fig.3, #63); and the powder container case according to claim 1 (see rejection of claim 1), wherein the developer bearer is disposed in the powder container case such that a portion of the developer bearer is exposed from the case opening to outside of the powder container case (fig.2&3, portion of #63 exposed to outside).
Regarding claim 14, Sato et al. (US Pub.2009/0180816) teach an image forming apparatus (fig.1) comprising the developing device according to claim 11 (see rejection of claim 11 above).

Claims 1-3, 5, 6, 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu et al. (US Pub.2011/0064454).
Regarding claim 1, Xu et al. (US Pub.2011/0064454) teach a powder container case (fig.3) comprising: a first member (fig.5A, #36/#36A) and a second member (fig.6A&B, #37) joined to form an edge portion of a case opening (fig.3,4A&5A,#23); a main joint disposed between the first member and the second member (fig.6B, #52; para.0066-0067&), the main joint having an end portion at the edge portion of the case opening (fig.6B, see end of #52); and an additional joint disposed adjacent to the end portion of the main joint (fig.6B, #53B).
Regarding claim 2, Xu et al. (US Pub.2011/0064454) teach a powder container case wherein the additional joint includes an end portion at a position different from the end portion of the main joint at the edge portion of the case opening (fig.6B, #53B has an end adjacent to #26).
Regarding claim 3, Xu et al. (US Pub.2011/0064454) teach a powder container case wherein the additional joint extends parallel to the edge portion of the case opening (see fig.6B, #53B vs. front edge).
Regarding claim 5, Xu et al. (US Pub.2011/0064454) teach a powder container case wherein the first member (fig.5A) includes a first-member opening that opens in a direction different from a direction in which the case opening opens (fig.5A, defined by three edges of #36C), wherein the first-member opening shares one side with the case opening (see fig.5A, fourth side of opening defined by #36C is shared with opening that faces the developing roller), and wherein the second member covers the first-member opening (see fig.2A, #37 closing #36).
Regarding claim 6, Xu et al. (US Pub.2011/0064454) teach a powder container case wherein the additional joint is disposed at a position away from the main joint with respect to an edge of the first-member opening (fig.6B, end of #53B is away from end of #52).
Regarding claim 9, Xu et al. (US Pub.2011/0064454) teach a powder container case wherein the main joint is a welded joint (para.0070).
Regarding claim 10, Xu et al. (US Pub.2011/0064454) teach a powder container case further comprising a seal on the edge portion of the case opening at which the end portion of the joint is located (fig.7B, #61), wherein the seal covers the end portion and contacts the first member and the second member (fig.3&6A, #61 contacts #26 of #37; fig.7B, #61 is clearly configured to contact both portions).
Regarding claim 11, Xu et al. (US Pub.2011/0064454) teach a developing device (fig.3) comprising: a developer bearer (fig.3, #5); and the powder container case according to claim 1 (see rejection of claim 1), wherein the developer bearer is disposed in the powder container case such that a portion of the developer bearer is exposed from the case opening to outside of the powder container case (fig.3, portion of #5 exposed to outside).
Regarding claim 14, Xu et al. (US Pub.2011/0064454) teach an image forming apparatus (fig.1) comprising the developing device according to claim 11 (see rejection of claim 11 above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US Pub.2011/0064454) in view of Numagami et al. (US 6,266,500) and in view of Torii et al. (US Pub.2017/0205764).
Regarding claim 12, Xu et al. (US Pub.2011/0064454) teach a developing device further comprising: a thickness regulator configured to regulate a layer of developer (fig.3, #21); a thickness regulator mount on which the thickness regulator is mounted (fig.3,7A&B, #30), and a seal on the edge portion of the case opening at which the end portion of the joint is located (fig.7B, #61), wherein the first member includes: a first-member opening that opens in a direction different from a direction in which the case opening opens (fig.5A, opening defined by edges #36C), the first-member opening shares one side with the case opening (see fig.5A); and a pair of screw holes to which screws are fitted to fix the thickness regulator mount (fig.5A, #38), each one of the pair of screw holes being disposed at a position closer to the longitudinal end of the first member than the first member opening (see fig.5A, locations of #38), wherein a surface of the first member on which the pair of screw holes are disposed protrudes by a certain amount beyond a main surface of the first member (fig.5A, see raised profile of #38), wherein the second member covers the first-member opening (see fig.3&2A), and wherein the seal covers the end portion and contacts the first member and the second member (fig.3&6A, #61 contacts #26 of #37; fig.7B, #61 is clearly configured to contact both portions).
However, Xu et al. (US Pub.2011/0064454) fail to teach a pair of positioning portions, the positioning of those with respect to the screw holes.
Regarding claim 12, Numagami et al. (US 6,266,500) teach a flat face mounting system for a thickness regulator mount on a developing casing (fig.10, #9d1 attached to #12) wherein the developing casing end portions includes: an opening in which the case opening opens (between end shown in fig.11 and end shown in fig.12); a pair of positioning portions configured to position the thickness regulator mount (fig.11&12, #12i1), each one of the pair of positioning portions being disposed at a position closer to a longitudinal end of the first member than the opening (see fig.11&12); and a pair of screw holes to which screws are fitted to fix the thickness regulator mount (fig.11&12, #12i3), each one of the pair of screw holes being disposed at a position closer to the longitudinal end of the first member than corresponding one of the pair of positioning portions (see fig.11&12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mounting configuration of Xu et al. (US Pub.2011/0064454) by using the position portions as in Numagami et al. (US 6,266,500) because it is a known way to position the mount relative to the developing frame before attaching the screws (col.14, ln.6-22) and would allow for easier assembly by placing the mount.
However, Xu et al. (US Pub.2011/0064454) also fail to teach the protrusion amount of the screw hole surface and the protrusion amount being smaller than a thickness of the seal.
Regarding claim 12, Torii et al. (US Pub.2017/0205764) teach a flat face mounting system for a thickness regulator mount on a developing casing (fig.14, #42 mounted to #23) comprising: a thickness regulator mount on which the thickness regulator is mounted (fig.16&17, #42), and a seal on the edge portion of the case opening (fig.16&17, #56), and a pair of screw holes to which screws are fitted to fix the thickness regulator mount (fig.14-18 depicted but not labeled), wherein a protruding surface of the first member (fig.16&17, #25) protrudes by a certain amount beyond a surface of the first member (fig.16&17, beyond surface of #23), and the certain amount is smaller than a thickness of the seal (see fig.16, seal #56 thicker).
It would have been obvious to one of ordinary skill in the art at the time of filing to configure the screw hole projected surface and seal thickness relationship of Xu et al. (US Pub.2011/0064454) to be configured with the relationship depicted by Torii et al. (US Pub.2017/0205764) so as to ensure the seal member is compressed (para.0075-0076).
Upon combination, since the projections would be attached to either of surfaces #33C or #33B of Xu et al. (US Pub.2011/0064454) (fig.5A), the screw hole surfaces would project beyond the surface that the positioning projections are on and the height difference of #38 would be configured to sufficiently compress the seal and the claimed configuration would easily be achieved without undue experimentation to increase the ease of assembly and ensure a sufficient seal. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karakama et al. (US Pub.2003/0156869) teaches a process unit with a bottom casing and a top cover casing.

Allowable Subject Matter
Claims 15 and 16 are allowed.
Claims 4, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the additional joint extends from a position different from the end portion of the main joint, and wherein the end portion of the additional joint is disposed at the edge portion of the case opening” in combination with the remaining claim elements as set forth in claim 4.
Prior art does not disclose or suggest the claimed “each one of the pair of linear joints has a first end at an edge portion of each end of the one side and extends around a different side of the first-member opening, wherein each one of the pair of linear joints has a second end at a center portion of another side of the first-member opening opposite the one side, and wherein the second end of one of the pair of linear joints overlaps the second end of the other of the pair of linear joints by a specified amount at the center portion of said another side of the first-member opening” in combination with the remaining claim elements as set forth in claim 7.
Prior art does not disclose or suggest the claimed “thickness regulator is disposed with a gap from the developer bearer” in combination with all of the remaining claim elements as set forth in claim 13.
Prior art does not disclose or suggest the claimed “the thickness regulator disposed with a gap from the developer bearer; … the main welding having an edge adjacent to the surface of the case opening; a seal disposed on the surface and covering the edge of the main welding; and an additional welding … the edge of the additional welding is covered by the seal, wherein the lower case includes a lower case opening that opens in a direction different from a direction in which the case opening opens, the lower case opening sharing one side with the case opening… a pair of positioning bosses … at a position closer to a longitudinal end …and a pair of screw holes … at a position closer to the longitudinal end of the lower case than corresponding one of the pair of positioning bosses, wherein a surface of the lower case on which the pair of screw holes are disposed protrudes by a certain amount beyond a surface of the lower case on which the pair of positioning bosses are disposed, and the certain amount is smaller than a thickness of the seal” in combination with all of the remaining claim elements as set forth in claim 15.
Prior art does not disclose or suggest the claimed “a thickness regulator … disposed with a gap from the developer bearer; … a lower case and an upper cover joined to form the case opening and a surface around the case opening; a welding …having an end part adjacent to the surface of the case opening; and a seal on the surface and covers the end part of the welding, the end part of the welding extending along the surface, … a lower case opening that opens in a direction different from a direction in which the case opening opens, the lower case opening sharing one side with the case opening… a pair of positioning bosses … disposed at a position closer to a longitudinal end of the lower case than the lower case opening; and a pair of screw holes … disposed at a position closer to the longitudinal end of the lower case than corresponding one of the pair of positioning bosses, wherein a surface of the lower case on which the pair of screw holes are disposed protrudes by a certain amount beyond a surface of the lower case on which the pair of positioning bosses are disposed, and the certain amount is smaller than a thickness of the seal” in combination with all of the remaining claim elements as set forth in claim 16.
 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
4/9/2022